Citation Nr: 9926791	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-15 893	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for headaches, to 
include as secondary to a jammed left great toe.

3.  Entitlement to service connection for a hip disorder, to 
include as secondary to a jammed left great toe.

4.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a jammed left great toe.

5.  Entitlement to service connection for an arm disorder, to 
include as secondary to a jammed left great toe.

6.  Entitlement to service connection for a shoulder 
disorder, to include as secondary to a jammed left great toe.

7.  Entitlement to service connection for a neck disorder, to 
include as secondary to a jammed left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) service 
from February 1982 to July 1982.

This matter comes before the Board of Appellants' Appeals 
(Board) on appeal from a decision of the Department of 
Appellants Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  The claims of entitlement to service connection on a 
direct basis for left foot, headache, hip, left knee, arm, 
shoulder, and neck disorders are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.

2.  The appellant is not service connected for a jammed left 
great toe.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection on a 
direct basis for left foot, headache, hip, left knee, arm, 
shoulder, and neck disorders are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claims of entitlement to service connection secondary 
to a jammed left great toe for headache, hip, left knee, arm, 
shoulder, and neck disorders are legally insufficient.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.310 (1998); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for left foot, 
headache, hip, left knee, arm, shoulder, and neck disorders.  
The legal question to be answered initially, however, is 
whether an appellant has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
with respect to them and there is no duty to assist him with 
any further development.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that these claims are not 
well grounded on a direct basis, and that the secondary 
claims are legally insufficient.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or from injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 1991 & Supp. 1998).  
Secondary service connection is awarded when a disability " 
is proximately due to or the result of a service-connected 
disease or injury".  38 C.F.R. § 3.310(a).  "Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a)."  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  A claim for secondary service 
connection, must, as must all claims, be well grounded under 
38 U.S.C.A. § 5107(a).  See Buckley v. West, 12 Vet. App. 76, 
84 (1998).  

Three discrete types of evidence must be present in order for 
an appellant's claim for direct service connection to be well 
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by medical diagnosis; (2) There 
must be evidence of incurrence or aggravation of a disease or 
injury in service.  This element may be shown by lay or 
medical evidence; and (3) There must be competent evidence of 
a nexus between the inservice injury or disease and the 
current disability.  Such a nexus must be shown by medical 
evidence.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1998) are applicable where evidence, regardless of 
its date, shows that an appellant had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Both direct and secondary service connection claims must be 
supported by medical nexus evidence to be well grounded.  See 
Velez v. West, 11 Vet. App. 148, 158 (1998).  

On a direct basis, the appellant's service medical records 
show that in July 1982, shortly before his ACDUTRA service 
ended, he was treated for a contusion of the left great toe.  
Edema and ecchymosis were noted, but x-ray study was negative 
for pathology.  The ACDUTRA medical providers placed his left 
foot in a soft walking cast with a toe plate for fourteen 
days.  Apparently, the cast was apparently removed after the 
appellant left ACDUTRA because statements from the 
appellant's parents and brother report that he had a cast on 
his left foot when they picked him up from ACDUTRA.  

There was no complaint, treatment, or diagnosis made with 
respect to a headache, hip, left knee, arm, shoulder, or neck 
disorder during his period of ACDUTRA service.  

Postservice VA and private medical records reveal no evidence 
of a left foot, hip, knee, arm, shoulder, or neck disorder.  
Indeed, while a July 1997 VA physical examination revealed 
that the left foot had slight tenderness to palpation on the 
plantar aspect, as reported by the appellant, and while the 
left foot inverted with plantar flexion, a disability was not 
diagnosed.  Instead, the examiner only diagnosed status post 
trauma to the left foot in 1980.  There was no finding with 
respect to the great left toe.  Furthermore, the examiner 
found that there was insufficient clinical evidence to 
warrant a diagnosis of either an acute or chronic left knee, 
left hip, left shoulder, left elbow, or neck disorder.

As noted above, competent evidence of a current disability 
that is medically linked to service is essential in 
establishing a well-grounded claim.  Since the record does 
not show that the appellant has a diagnosed left foot, hip, 
left knee, arm, shoulder, or neck disorder, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. § 
5107.  Moreover, even assuming that current left foot, hip, 
left knee, arm, shoulder, and neck disorders actually 
existed, without competent evidence that these disorders are 
linked to ACDUTRA service, these claims still would not well 
grounded on a direct basis.  Epps.

With respect to a headache disorder, while the appellant's 
postservice private medical records from the 1990s show 
various diagnoses of cluster headaches, they provide no 
medical nexus linking the etiology of any headache disorder 
to his ACDUTRA service.  Therefore, since the appellant has 
not submitted a medical opinion or other competent evidence 
linking a headache disorder to his ACDUTRA service, the Board 
finds that he has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that this claim is well grounded.  
38 U.S.C.A. § 5107.  

With respect to the appellant's claims that his headache, 
hip, left knee, arm, shoulder, and neck disorders are each 
secondary to a jammed left great toe, 38 C.F.R. § 3.310 
provides that a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  In this case, however, given that the 
record fails to show that the appellant has been service 
connected for a jammed left great toe, this claim must be 
denied as a matter of law.  Sabonis, 6 Vet. App. at 430 
("[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.") 

While the Board appreciates the fact that the appellant 
believes that he developed these disorders as a result of 
ACDUTRA service, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992). 

The Board notes that although the November 1997 VA examiner 
ordered x-ray studies of the appellant's claimed orthopedic 
disorders, there is no indication whether they were ever 
taken.  Even assuming, however, that x-rays revealed current 
disability with respect to the orthopedic claims, the claims 
would still be not well grounded because there is no 
competent evidence linking these disorders to his ACDUTRA 
service.  Furthermore, the Board must point out that the duty 
to assist is not triggered until a well grounded claim has 
been presented.  The appellant and his representative should 
understand that, "implausible claims should not consume the 
limited resources of the VA and force into even greater 
backlog and delay those claims which -- as well grounded -- 
require adjudication."  Grivois v. Brown, 6 Vet. App. 136, 
139 (1994).

The benefits sought on appeal are denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for left foot, headache, hip, left knee, 
arm, shoulder, and neck disorders is denied.

The claims of entitlement to service connection secondary to 
a jammed left great toe for headache, hip, left knee, arm, 
shoulder, and neck disorders are legally insufficient.  They 
are denied.



		
	DEREK R. BROWN
Member, Board of Appellants' Appeals





 

